Citation Nr: 9920656	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for essential tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in March 1998 that denied the claimed benefits.

The Board notes that the record contains several previous 
denials of service connection for a psychiatric disorder, and 
denials of the existence of new and material evidence to 
reopen the veteran's claim for such a disorder.  The veteran 
claimed during his hearings at the RO and before a Member of 
the Board that his claim for service connection for essential 
tremors is separate and distinct from the prior claims for a 
psychiatric disorder.  Service connection for essential 
tremors was denied by a rating decision in March 1998.  The 
Board will therefore construe the issue as service connection 
for essential tremors.

The Board also notes that this case was previously Remanded 
in March 1999 to allow for a hearing before a Member of the 
Board.  The issue of entitlement to a compensable evaluation 
for bilateral hearing loss was before the Board at the time 
of the March 1999 Remand, but was subsequently formally 
withdrawn during a May 1999 hearing before a Member of the 
Board.  This issue is therefore no longer before the Board.

On May 11, 1999, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).




FINDINGS OF FACT

1.  The claim for service connection for essential tremors is 
accompanied by medical evidence to support the claim.

2.  The claim for service connection is plausible.


CONCLUSION OF LAW

The claim for service connection for essential tremors is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
(VA) shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Secretary has the duty to 
assist a claimant in developing facts pertinent to the claim 
if the claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In order for a claim to be 
well grounded, there generally must be:  1) a medical 
diagnosis of a current disability; 2) medical, or in some 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 3) medical evidence 
of a nexus between the two.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

The veteran has submitted medical evidence of a current 
diagnosis of essential tremors, and a medical opinion from 
Mark H. Werner, M.D., that gives a possible connection 
between a reported explosion that injured the veteran during 
service, and the veteran's current tremors.  The veteran has 
therefore submitted a plausible claim.


ORDER

The claim for service connection for essential tremors is 
well grounded.

REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran has asserted that his essential tremors are 
connected to an injury from an explosion during service, and 
he has submitted medical evidence discussing the etiology of 
his tremors.  A VA examination is required in order to 
determine whether there is a nexus between the veteran's 
current condition and service.

Accordingly, this case is REMANDED to the RO for the 
following additional actions:

1.  The RO should schedule the 
veteran for a VA neurological 
examination in order to determine 
the nature and etiology of any 
tremors found to be present.  The 
claims folder must be made 
available to and be reviewed by 
the examiner in conjunction with 
the examination.  All indicated 
special tests should be completed.  
The neurological examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings.  The examiner should 
comment on the etiology of any 
essential tremors that are 
diagnosed, to specifically include 
an opinion as to whether it is at 
least as likely as not that any 
tremors now present are related to 
the explosion described during 
service.

2.  Upon completion of the 
requested development of the 
record, the RO should again 
consider the veteran's claim.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished 
with a supplemental statement of 
the case and given the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

